Plaintiff appealed from a decree of *Page 300 
divorce granted defendant on allegations of extreme cruelty, habitual drunkenness and adultery, alleged in an answer in the nature of a cross-bill. The parties were married January 15, 1910, at the city of Szczebrzeszyn, Poland, and have one daughter, now about 14 years of age.
The record has been read with care, and we are persuaded that the decree in the circuit should be affirmed. It would be of no benefit to the profession to state the evidence at length. While drunk, plaintiff jumped upon her daughter from a chair and broke the girl's leg. She made the home a resort for men seeking intoxicating liquor. Her relations with a boarder were wholly at variance with the common dictates of virtue. In considering the charge of adultery we have, of course, wholly disregarded the testimony of defendant. The decree awarded the custody of the child to defendant, and this was justified by the evidence.
There was sharp controversy over the fact of whether plaintiff received $2,500 from defendant shortly before the bill was filed. Upon this question the circuit judge had the advantage of seeing the parties, and we are disposed to let the matter abide his determination. At the time of the alleged payment defendant withdrew $4,400 from places of deposit.
Defendant's petition to have plaintiff surrender the wearing apparel of himself and daughter, and that she be restrained from interfering with his renting of the house granted him in the decree, has been considered, and we feel that the matters, if not composed by our disposition of the case, should be presented in the circuit.
At the argument we were urged by counsel for plaintiff to consider affidavits filed upon a motion for allowance of temporary alimony and expense money, setting up alleged statements made by defendant, after the *Page 301 
decree, to the effect that he had not paid his wife $2,500. We cannot give consideration thereto. While we hear the casede novo we pass upon the record made in the circuit.
The decree is affirmed, without costs.
BIRD, C.J., and SHARPE, SNOW, STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred.